441 F.2d 1165
UNITED STATES of America, Appellee,v.Mark Albert ROY, Appellant.
No. 25412.
United States Court of Appeals, Ninth Circuit.
May 13, 1971, Rehearing Denied June 15, 1971.

J. B. Tietz, Los Angeles, Cal., for appellant.
Robert L. Meyer, U.S. Atty., David R. Nissen, Chief, Criminal Division, Darrell W. MacIntyre, Asst. U.S. Atty., Los Angeles, Cal., for appellee.
Before KILKENNY and TRASK, Circuit Judges, and PLUMMER, District judge.1
PER CURIAM:


1
Appellant was convicted for refusing to submit to induction into the Armed Forces in violation of 50 U.S.C. App. 462.  At the time of argument, his attorney agreed that our disposition of this case would be controlled by the decision of the Supreme Court in Ehlert v. United States, 402 U.S. 99, 91 S.Ct. 1319, 28 L.Ed.2d 625, decided April 21, 1971.  The issue in Ehlert was decided adversely to appellant's contentions.  Consequently, the judgment of the lower court must be affirmed.


2
It is so ordered.



1
 The Honorable Raymond E. Plummer, Chief Judge, United States District Court for the District of Alaska, sitting by designation